441 F.2d 267
Miquel SUAREZ, Plaintiff-Appellant Cross Appellee,v.Charles Edward WEST and Anthony Luciano, Defendants-Appellees-Cross Appellants.
No. 30779 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
May 10, 1971.

Appeals from the United States District Court for the Southern District of Florida, Charles B. Fulton, Chief Judge.
Edward A. Perse, Carey, Dwyer, Austin, Cole & Selwood, P. A., Miami, Fla., for plaintiff-appellant.
Henry Burnett, Miami, Fla., for defendants-appellees; Fowler, White, Humkey, Burnett, Hurley & Banick, P. A., Miami, Fla., of counsel, for appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1

1
The appellees' motion to dismiss the cross-appeal is granted.



Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966